Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A signal transmission method comprising generating content, including service data, and inserting a context identifier and a keyword for the service data ahead of the service data based on a context timeline for the content, extracting the service data from the content and generating media data by inserting a description including the context identifier and the keyword, generating signaling information including the context identifier and the keyword, and transmitting a signal containing the media data and the signaling information, wherein the description further includes grouping information for one or more contexts, and wherein the grouping information includes a group index for identifying the contexts and a number of context sequences that are grouped, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
01/25/2022